Citation Nr: 1603275	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-44 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for avascular necrosis.

2.  Entitlement to service connection for Bell's palsy.

3.  Entitlement to service connection for broken teeth.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to August 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2012 for further development.  

The Veteran presented testimony at a Board hearing in August 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  Avascular necrosis was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to ionizing radiation.

2.  Bell's palsy was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to ionizing radiation.

3.  Broken teeth were not manifested during the Veteran's active duty service or for many years after service, nor are they otherwise related to service, to include as due to exposure to ionizing radiation.



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for avascular necrosis, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for Bell's palsy, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an award of service connection for broken teeth, to include as due to exposure to ionizing radiation, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was afforded VA examinations in September 2015, which are fully adequate.  The examiners reviewed the claims file and adequately addressed all relevant issues.  The duties to notify and to assist have been met.  

Moreover, the remand directives were satisfactorily carried out.  Personnel records have been obtained and examinations were performed.  A formal finding that there was insufficient evidence to verify radiation exposure was issued.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing, the undersigned identified the issues and sought information as to treatment to determine whether all relevant records had been obtained.  Ultimately the claims were remanded.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In August 2011, the Veteran testified that he was exposed to ionizing radiation during service.  Specifically, he stated that he was stationed on the U.S.S. Eisenhower in August 1980.  The carrier was part of an antisubmarine squadron and its mission was to track, hunt down, and destroy Soviet submarines.  He stated that he was a certified plane captain responsible for maintenance of the aircrafts.  The Veteran testified that in August 1980, the U.S.S. Eisenhower was tasked with finding a Soviet submarine that had surfaced due to a fire on board.  The Eisenhower crew was to take pictures of the submarine while it was surfaced.  The Veteran testified that for five days, aircrafts would photograph the submarine and return to the carrier.  He stated that as part of maintaining the aircrafts, he was the first person to enter the aircrafts when they returned.  He testified that he would not find out until 27 years later that the submarine had not surfaced due to a fire; but that it had surfaced because of a catastrophic nuclear reactor accident that resulted in radiation being vented into the air and water.  His contention is that the surfaces of the aircrafts were exposed to radiation and that he was subsequently exposed when he entered the aircrafts upon their return.  

In December 2009 (VBMS, 12/9/09, pgs. 8-11), the Veteran submitted articles documenting the nuclear accident described at his Board hearing.  One of these articles, dated in August 1980, stated that "At least nine crew members died and another three were injured in a fire on a Soviet nuclear submarine off the coast of Japan.  Grave fears were expressed that the submarine, lying crippled in the Pacific Ocean 140 kms east of Okinawa, was leaking radioactive material.  Ships and aircraft warned to stay out of the area."  Another article stated that "The USSR informed Japan that there was no radioactive leakage, but the Japanese subsequently reported evidence of radioactive contamination in water and air samples."  A third article stated that "The next day, the Japanese government advises ships to avoid the area, citing possible contamination.  It refuses to allow the convoy to pass through Japanese territorial waters unless Moscow guarantees there are no nuclear weapons aboard and no danger of radiation leaks.  The Soviets initially refuse, and their vessels enter Japanese waters.  But on, 24 August, to defuse the confrontation, Moscow issues the requested guarantee.  Reportedly, Japanese forces later find evidence of radioactive contamination."  

The Veteran also submitted three correspondences from a fellow crewman (J.D.F.).  J.D.F. stated that he was responsible for photographing the submarine and that he made many low level passes (within 500 feet of the submarine).  He stated that there were several Soviets in white protective gear.  He stated that he spent 23.7 hours over the course of five days in the pursuit of the submarine.  He submitted photographs and stated that in several of the photographs, "you can see the submarines snorkel for the emergency diesel engines in the up-right or extended position.  There is no reason to have it extended unless the Captain was trying to keep radioactive exhaust as far away from the remaining crew as possible."  J.D.F. continued to state that "Apparently they knew it was dangerous to do so, yet we unknowingly flew through the highly radioactive exhaust that was being vented out of the sub many times over a five day period."  He continued to state that they had no idea that they were continuously flying through plumes of "highly radioactive clouds of death that were leaking out of this stricken submarine."  He noted that they had no instruments to test for radiation leaks, nor were they given any type of heads up concerning radiation contamination.  J.D.F. was of the opinion that the aircrafts became contaminated and were never washed.  

In another statement, J.D.F. stated that the Veteran was an electrician that worked on all of the VS-31 S-3 Viking aircraft, and that he worked on the flight deck performing essential maintenance in keeping the aircrafts combat ready.  J.D.F. stated that when he was flying around the damaged submarine, he personally heard no pumps, and his equipment showed no machinery noises such as the pumps used to cool the nuclear reactor.  He stated that this "lead me to believe, as an expert in submarine warfare, that K-66 had suffered a major nuclear reactor incident, as it is critical to keep the reactor cool at all times."  

The Veteran submitted an April 2007 correspondence (VBMS, 5/2/07) from Dr. R.N.S.  This physician stated that the Veteran was a patient of his and that he had significant avascular necrosis in his hip and was seeing Dr. H.S. of orthopedics.  Dr. R.N.S. noted that the Veteran's avascular necrosis caused significant pain.  He also noted that the Veteran had unexplained Bell's palsy.  He further stated that the Veteran had documentation that he was exposed to radiation from a Soviet submarine in 1980 while in the service.  Dr. R.N.S. opined that it was more likely than not that the radiation exposure contributed to his unexplained avascular necrosis and that it may have contributed to his episode of Bell's palsy.

The Veteran also submitted a statement from Dr. E.S., DDS (VBMS, 11/2/11).  He reported that the Veteran is a patient of his and that he has had significant bone loss.  The Veteran informed him that he was a career Navy man and that he was exposed to significant radiation while serving on a Navy aircraft carrier.  Dr. E.S. stated that during his education and practice, he has learned that bone cannot handle radiation.  Consequently, he opined that the Veteran's significant bone loss was at least as likely as not related to radiation exposure in the past.  

Service personnel records reflect that the Veteran began serving aboard the U.S.S. Eisenhower on September 14, 1980 (VBMS, 12/19/14, p. 4).  However, the dates preceding September 1980 reflect that the Veteran served in AirAntiSub 31 and VS-31.  In an April 2015 deferred rating, the RO determined that the Veteran must have been serving on the U.S.S. Eisenhower on August 21, 1980 and that his MOS was Airman Apprentice/Airman.  

A Command history of the U.S.S. Eisenhower (VBMS, 3/26/15) reflects that from July 30, 1980 to September 2, 1980, the U.S.S. Eisenhower was in Operations in the Northern Arabian Sea.  

The RO sought information from the U.S. Army and Joint Service Records Research Center (JSRRC).  The June 2015 response stated that the U.S.S. Dwight D. Eisenhower conducted operations in the North Arabian Sea May 8-July 9, 1980; July 30-September 2, 1980; and September 14-December 1, 1980.  It stated that "The history further reveals that the Russian???s maintained a constant presence.  The deck logs are maintained at the Naval History & Heritage Command (NHHC), Washington Navy Yard, DC and in microfiche format.  Many of the entries are illegible due to the poor quality and degradation of the film over time.  The history and the deck logs (we were able to review) do not mention of the ship???s interaction with a Soviet nuclear submarine."  

Research conducted by the Board at the following websites also fails to reflect that the U.S.S. Eisenhower was in proximity to the disabled Soviet submarine: 

http://www.history.navy.mil/content/dam/nhhc/research/archives/command-operation-reports/ship-command-operation-reports/d/dwight-d-eisenhower-cvn-69/pdfs/1980.pdf;

http://www.history.navy.mil/research/histories/ship-histories/danfs/d/dwight-d-eisenhower-cvn-69.html; 

http://www.hullnumber.com/CVN-69.

Instead, all three websites note that the U.S.S. Eisenhower was conducting operations in the North Arabian Sea.  None of the histories document any contact with a Soviet submarine.  

With regard to J.D.F.'s statements, the Board notes some apparent inconsistencies.  For example, J.D.F. and the Veteran both stated that they had no idea that they were flying through ionizing radiation, and that this was not discovered until 27 years later.  However, some of the articles cited by the Veteran are dated August 1980 and they note, even at that time, that there were grave fears that it was leaking radioactive material and that the Japanese government advised ships to avoid the area, citing possible contamination.  

Additionally, J.D.F. stated that when he was flying over the Soviet submarine, he could not hear pumps or other equipment used to cool the nuclear reactor.  He stated that this "lead me to believe, as an expert in submarine warfare, that K-66 had suffered a major nuclear reactor incident, as it is critical to keep the reactor cool at all times."  This is inconsistent with his statement that he had no idea that he was in proximity to ionizing radiation.  Likewise, J.D.F. pointed out a photograph in which Soviet crewmembers were wearing white protective gear; and J.D.F. pointed out that "you can see the submarines snorkel for the emergency diesel engines in the up-right or extended position.  There is no reason to have it extended unless the Captain was trying to keep radioactive exhaust as far away from the remaining crew as possible."  Once again, if J.D.F. had visual evidence indicating that the captain was trying to keep radioactive exhaust as far away from the crew, then it is unclear how he had no idea that he was flying in close proximity to ionizing radiation.  Moreover, J.D.F. acknowledged that the U.S.S. Eisenhower had no instruments with which to detect radiation, and the Board notes that exposure to radiation is not something that a lay person is capable of observing.     

In this case, the Veteran has not contended that his symptoms began in service or that he has had continuity of symptoms since service.  To the contrary, in his claim, he stated that he began treatment in 2004.  Instead, he contends that he developed disabilities many years following service due to radiation exposure from his time spent serving on the U.S.S. Eisenhower.  Service personnel records reflect that he served aboard the U.S.S. Eisenhower, however, they fail to reflect that he participated in any radiation-risk activities recognized by VA regulations.  See 38 C.F.R. § 3.309(d)(3). Radiation-risk activities are defined under 38 C.F.R. § 3.309(d)(3). The term "radiation-exposed Veteran" is based on "radiation-risk activity," recognizing service in certain places during specified times.  The Veteran contends that the U.S.S. Eisenhower and the aircrafts it carried were within 500 feet of a Soviet submarine that leaked radiation near Okinawa.  Although the nuclear incident is well documented, the records fail to reflect that the U.S.S. Eisenhower had any proximity to the submarine.  To the contrary, the records reflect that it was conducting operations in the Northern Arabian Sea.  The Veteran's service does not qualify him as a radiation exposed Veteran.  See id.  

As noted, the service records do not show that the Veteran participated in any radiation-risk activity as recognized by VA regulations.  See 38 C.F.R. § 3.309(d)(3).  He is not competent to state whether he was exposed to radiation during his service on the U.S.S. Eisenhower, as this is not the type of exposure a lay person is capable of observing.  See Layno, 6 Vet. App. at 470 (finding a Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Veteran's reports of exposure to radiation during service have no probative value. Id.; 38 C.F.R. § 3.309(d)(3).

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure ionizing radiation, but also must determine whether his current disabilities are the result of active service under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(d) (2015).

The Veteran underwent a VA examination in September 2015 (Virtual VA).  The examiner reviewed the claims file in conjunction with the examination.  Regarding Bell's palsy, the Veteran reported initial onset with sudden weakness and numbness to the entire left side of face with drooling/speech impairment lasting a duration of six months.  He claimed it was quite disfiguring at that time.  He claimed almost complete resolution with reoccurrence to a much lesser degree and on the same side in 2011.  He reports the only residuals at the time of the examination were diminished blinking and some lid lag on left lid.  He was not undergoing any treatment.  

Per the examiner, the service treatment records did not support a diagnosis of Bell's palsy.  Moreover, Bell's palsy is not presumptive to ionization radiation exposure.  She stated that there is no literature found to support any relationship of Bell's palsy to radiation.  She stated that she disagreed with the opinion of Dr. R.N.S.  She cited medical literature noting that in acute Bell's palsy, there is inflammation of the facial nerve with mononuclear cells, consistent with an infectious or immune cause.  Herpes simplex virus type 1 DNA was frequently detected in endoneurial fluid and posterior auricular muscle, suggestion that may be responsible for most cases.  Reactivation of varicella zoster virus is associated with Bell's palsy in up to one-third of cases, and may represent the second most frequent cause.  A variety of other viruses have also been implicated less commonly.  An increased incidence of Bell's palsy was also reported among recipients of inactivated intranasal influenza vaccine, and it was hypothesized that this could have resulted from the Escherichia coli enterotoxin used as adjuvant or to reactivation of latent virus.

Regarding avascular necrosis, the examiner noted that the service treatment records did not validate avascular necrosis or any traumatic injuries to left hip.  Moreover, she noted that avascular necrosis is not considered a "presumptive" ailment of ionization radiation exposure per public law.  She agreed with Dr. R.N.S. to the extent that the literature supports that in some instances, chemotherapy and/or radiation can lead to avascular necrosis.  However, she then listed and explained numerous other causes and stated that it is not always clear what causes the impairment.  She noted that osteonecrosis (also known as avascular necrosis) is a disease resulting from the temporary or permanent loss of blood supply to the bones.  Without blood, the bone tissue dies, and ultimately the bone may collapse.  If the process involves the bones near a joint, it often leads to collapse of the joint surface.  Osteonecrosis is also known as avascular necrosis, aseptic necrosis, and ischemic necrosis.  She cited medical literature that osteonecrosis is caused by impaired blood supply to the bone, but it is not always clear what causes that impairment.  Osteonecrosis often occurs in people with certain medical conditions or risk factors (such as high-dose corticosteroid use or excessive alcohol intake). However, it also affects people with no health problems and for no known reason. 

The medical literature cited by the examiner states that aside from injury, one of the most common causes of osteonecrosis is the use of corticosteroid medications such as prednisone.  Corticosteroids are commonly used to treat inflammatory diseases such as systemic lupus erythematosus, rheumatoid arthritis, inflammatory bowel disease, severe asthma, and vasculitis.  Studies suggest that long-term use of oral or intravenous corticosteroids is associated with nontraumatic osteonecrosis.  Doctors are not sure exactly why the use of corticosteroids sometimes leads to osteonecrosis. They speculate that the drugs may interfere with the body's ability to break down fatty substances called lipids.  These substances then build up in and clog the blood vessels, causing them to narrow and to reduce the amount of blood that gets to the bone. Some studies suggest that corticosteroid-related osteonecrosis is more severe and more likely to affect both hips (when occurring in the hip) than osteonecrosis resulting from other causes.  

The examiner noted that excessive alcohol use is another common cause of osteonecrosis.  People who drink alcohol in excess can develop fatty substances that may block blood vessels, causing a decreased blood supply to the bones.  Another common cause is injury.  When a fracture, a dislocation, or some other joint injury occurs, the blood vessels may be damaged.  This can interfere with the blood circulation to the bone and lead to trauma-related osteonecrosis. In fact, studies suggest that hip dislocation and hip fractures are major risk factors for osteonecrosis.  Increased pressure within the bone may be another cause of osteonecrosis.  When there is too much pressure within the bone, the blood vessels narrow, making it hard for them to deliver enough blood to the bone cells.  The cause of increased pressure is not fully understood.  

The examiner noted that other risk factors included radiation therapy, chemotherapy, and organ transplantation (particularly kidney transplantation).  She noted that osteonecrosis is also associated with a number of medical conditions, including cancer, systemic lupus erythematosus (SLE), blood disorders such as sickle cell disease, HIV infection, Gaucher's disease, Caisson disease, gout,
vasculitis, osteoarthritis, and osteoporosis.

Regarding the Veteran's broken teeth, he underwent a VA examination in September 2015 (VBMS).  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was exposed to radiation in 1982 in the Sea of Japan when a Soviet nuclear submarine exploded.  He was in the immediate area for 3 days.  The examiner noted that the Veteran has lost several teeth and they have been replaced with bridges.  He stated that it would appear that these teeth might have been lost due to periodontal disease, but that there is no way to know the actual cause.  

The Veteran has not presented any evidence that his avascular necrosis, Bell's palsy, or broken teeth were directly caused by service.  As noted, there are no findings of any of the disabilities for decades after service.  Moreover, there is no competent medical opinion linking any of the disabilities to service.  The only medical opinions that weigh in favor of the Veteran's claims are predicated on the Veteran having been exposed to ionizing radiation.  As noted above, radiation-risk activities are defined under 38 C.F.R. § 3.309(d)(3) and the records fail to substantiate the Veteran's claims of having been so exposed.   

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for avascular necrosis, Bell's palsy and broken teeth must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for avascular necrosis is denied.

Entitlement to service connection for Bell's palsy is denied.

Entitlement to service connection for broken teeth is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


